

117 HR 2497 : Amache National Historic Site Act
U.S. House of Representatives
2021-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB117th CONGRESS1st SessionH. R. 2497IN THE SENATE OF THE UNITED STATESJuly 30, 2021Received; read twice and referred to the Committee on Energy and Natural ResourcesAN ACTTo establish the Amache National Historic Site in the State of Colorado as a Unit of the National Park System, and for other purposes.1.Short titleThis Act may be cited as the Amache National Historic Site Act.2.Definitions In this Act:(1)MapThe term Map means the map entitled Amache National Historical Site Proposed Boundary, numbered 100/175348 and dated July 2021.(2)National historic siteThe term National Historic Site means the Amache National Historic Site established by section 3(a).(3)SecretaryThe term Secretary means the Secretary of the Interior.3.Amache national historic site(a)EstablishmentSubject to subsection (c), there is established the Amache National Historic Site in the State of Colorado as a unit of the National Park System.(b)PurposeThe purpose of the National Historic Site is to preserve, protect, and interpret for the benefit of present and future generations resources associated with—(1)the incarceration of civilians of Japanese ancestry during World War II at Amache, also known as the Granada Relocation Center, and the military service of center incarcerees;(2)public reaction in the State of Colorado to the incarceration of Japanese Americans, including the position of Governor Ralph Carr and the local community; and(3)the transition of the incarcerees and their descendants following the closure of the center and resettlement in the State of Colorado and other States.(c)Determination by the SecretaryThe National Historic Site shall not be established until the date on which the Secretary determines that a sufficient quantity of land or interests in land has been acquired to constitute a manageable park unit.(d)NoticeNot later than 30 days after the Secretary makes a determination under subsection (c), the Secretary shall publish in the Federal Register notice of the establishment of the National Historic Site.(e)Boundary; map(1)BoundaryThe boundary of the National Historic Site shall be as generally depicted on the Map.(2)Availability of mapThe Map shall be on file and available for public inspection in the appropriate offices of the National Park Service.(f)Land acquisition authorityThe Secretary may acquire any land or interests in land located within the boundary of the Camp Amache National Historic Landmark, as generally depicted on the Map, by—(1)donation;(2)purchase from a willing seller with donated or appropriated Funds; or(3)exchange.(g)Addition to boundaryAny lands or interests in land acquired under paragraph (1) shall be included within the boundary of the National Historic Site.(h)Administration(1)In generalThe Secretary shall administer the National Historic Site in accordance with—(A)this Act; and(B)the laws generally applicable to units of the National Park System.(2)Management plan(A)Deadline for completionNot later than 3 years after the date on which funds are first made available to the Secretary for this purpose, the Secretary shall prepare a general management plan for the National Historic Site in accordance with section 100502 of title 54, United States Code.(B)Submission to congressOn completion of the general management plan under subparagraph (A), the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives the general management plan prepared under that subparagraph.(i)Administrative facilitiesFor the purposes of ensuring the preservation, protection, and proper management of the site and associated resources, the Secretary may establish facilities for administration, visitor services, and curation of personal property, outside the boundary of, and in the vicinity of, the National Historic Site.(j)Cooperative agreementsThe Secretary may enter into agreements with—(1)the public or private entities for the purpose of establishing and operating facilities outside of the boundary of the National Historic Site for administration, visitor services and curation of personal property; and(2)other public or private entities for the purposes of carrying out this Act.(k)Effect on water rightsExcept as provided for in subsection (l), nothing in this Act shall affect—(1)the use, allocation, ownership, or control, in existence on the date of the enactment of any water, water right, or any other valid existing right;(2)any vested absolute or decreed conditional water right in existence on the date of the enactment;(3)any interstate water compact in existence on the date of the enactment; or(4)State jurisdiction over any water law.(l)Operation and maintenance of water infrastructure and appurtenances(1)The town of Granada, Colorado, shall maintain responsibility for the operation and maintenance of all water infrastructure, systems and appurtenances located within the boundary of the National Historic Site in existence on the date of enactment of this Act, including but not limited to wells, pumps, tanks, water lines, valves, and water treatment facilities.(2)The Secretary shall provide the town of Granada, Colorado, with access to those areas of the National Historic Site determined as necessary for the operation and maintenance of water infrastructure and appurtenances.(3)The Secretary may permit the city of Granada, Colorado, to construct or install new water infrastructure, systems and appurtenances consistent with applicable laws, limited only to those areas determined in subsection (i)(2), and in a manner that ensures the preservation, protection, and proper management of the National Historic Site.(4)At such time that all water infrastructure, systems and appurtenances located within the boundary of the National Historic Site are no longer utilized by the city of Granada, Colorado, associated improvements and associated water rights may be acquired through donation to and made part of the National Historic Site in a condition satisfactory to the Secretary.Passed the House of Representatives July 29, 2021.Cheryl L. Johnson,Clerk